           Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 1 of 14



 1   William M. Fitzgerald, Esq.
                                                                                FILED
     LAW OFFICES OF WILLIAM M.FITZGERALD                                            ci«n(
2    2"'' Fl. Macaranas Bldg., Garapan Beach Road                               District Court
     P.O. Box 500909
3
     Saipan, MP 96950
     Telephone: (670)234-7241                                                 FEB 1 8 Z020
4
     Fax:        (670)234-7530
                                                                        for t^e Nort^«m Mariana Isiands
5    Email:         ril/.Licraid.law V/uniail.com                       liy
                                                                                (Deputy Cierli)
6    Attorney for Plaintiff
7

8
                                  UNITED STATES DISTRICT COURT
9                             FOR THE NORTHERN MARIANA ISLANDS

10

11
      MADELYN JONES, personal                           CIVIL ACTION NO. 20-00004
      representative of John Jones, deceased,
12
                                       Plaintiff,
13
                     V.                                 COMPLAINT AND DEMAND FOR
14                                                      JURY TRIAL
      AXE MURDERER TOURS,LLC, HARRY
15
      BLALOCK,GREEN FLASH,LLC,JOE
      MCDOULETT,PADI WORLDWIDE
16
      CORP., and PADI AMERICAS,INC., both
17    dba PROFESSIONAL ASSOCIATION OF
      DIVE INSTRUCTORS,
18
                                    Defendants.
19

20

21                                            JURISDICTION

22            1.   This Court has jurisdiction pursuant to the provisions of 28 U.S.C. § 1332(a). This
23
     is an action of a civil nature involving, exclusive of interest and costs, a sum in excess of $75,000.
24
     Every issue of law and fact is wholly between citizens of different states for diversity purposes.
25

26

27

28
           Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 2 of 14



1                                                VENUE


^           2.     Venue is proper, pursuant to 28 U.S.C. § 1391(b)(2), because the events giving rise
3
     to this cause of action occurred in the Commonwealth ofthe Northem Mariana Islands("CNMI")
4
     and the Defendants all reside or do business in the CNMI.
5
                                                PARTIES
6

 y          3.     Plaintiff Madelyn Jones, a citizen of the State of Washington, has been appointed
8    the personal representative of John Jones, her late husband, by Order of the Superior Court of the

^    CNMI. See Order Appointing Personal Representative, attached hereto as Exhibit"A". Ms. Jones'
10
     late husband, John Jones, was a citizen ofthe State of Washington at the time of his death.
11
            4.      Defendant PADI Worldwide Corporation and PADI Americas, Inc., both dba
12
     Professional Association of Dive Instructors or "PADI", is a scuba diving trade association
13
     organized under the laws of the State of California.
14

15          5.      Defendant Axe Murderer Tours, LLC ("Axe Murderer"), is a Limited Liability

16   corporation and dive tour company organized under the laws of the CNMI. It is a citizen of the

^^   CNMI,and all of its members are citizens ofthe CNMI. Axe Murderer offers PADI courses to its
18
     clients and is considered a"PADI 5 Star Center" by PADI.
19
            6.      Defendant Harry Blalock ("Blalock") is a citizen of the CNMI and resident of
20
     Saipan. He is a certified PADI Master Scuba Diver Trainer instructor and the owner and operator
21

     of Axe Murderer.
22

23          7.      Defendant Green Flash, LLC("Green Flash"),is a Limited Liability corporation and

24   dive tour company organized under the laws of the CNMI. It is a citizen ofthe CNMI and all of its

     members are citizens of the CNMI. Green Flash offers PADI courses to its clients.
26
            8.      Defendant Joe McDoulett ("McDoulett") is a citizen of the CNMI and resident of
27
     Saipan. He is a certified PADI dive instructor and the owner and operator of Green Flash.
28
             Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 3 of 14



1                                                FACTS

^            9.     In October 2018, Super Typhoon Yutu made landfall on Saipan. Super Typhoon
3
     Yutu was an extremely powerful typhoon and caused both personal injuries and property damage
4
     on Saipan. The Saipan International Airport sustained significant damage as a result of Typhoon
5
^    Yutu.
6

 y            10.   In the aftermath of Super Typhoon Yutu, the United States Federal Aviation
8    Administration("FAA")provided assistance on Saipan to help re-establish the Saipan International

9    Airport.
10
              11.   John Jones ("Jones") worked for the FAA for 30 years. His usual residence was
11
     2914 NE 8th Place, Renton, WA,and he had lived there for sixteen years.
12
              12.   At the time of Super Typhoon Yutu, he was in the Operations Engineering section
13
     for the NAVAID Support Center. The FAA sent Jones to Saipan to help aid in the recovery effort
14

15   of the Saipan International Airport.

16            13.   On Sunday,November 18,2018,Jones had a day offand decided to go scuba diving

^^   with a fellow employee, Dana Couto ("Couto").
18
              14.   Being unfamiliar with the waters around Saipan,the pair sought a professional scuba
19
     diving guide and were informed that Blalock was a professional dive instructor, certified by PADI,
20
     the largest scuba diving agency in the world.

22            15.   Couto and Jones contacted Blalock and his dive tour company. Axe Murderer, on
23   Saturday, November 17, 2018, to see if Blalock and Axe Murderer could take them diving on

24   November 18,2018.

              16.   Blalock and Axe Murderer agreed and recommended that they dive the Grotto the
26
     next day.
27

28
           Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 4 of 14



 1          17.      The Grotto is a collapsed cavern on the northeast tip of Saipan. It has three

^    underwater passageways that lead out to the Pacific Ocean. It is an advanced dive suitable only for
     experienced divers. More than ten people have died diving the Grotto over the past thirty years.

            18.     Blalock met Jones and Couto on the morning of November 18, 2018 at their hotel

     and drove them to the Green Flash shop to pick up oxygen tanks for the dive. At that point,

     McDoulettjoined the group. McDoulett worked at Green Flash and was a dive instructor there.

8           19.     McDoullet was licensed as a PADI dive instructor on or about October 22, 2018,

9    but did not have much experience guiding dives and he joined the dive in order to gain more

^^ experience, as well as providing professional assistance to Blalock in supervising Jones and Couto
11
     and insuring their safety.
12
            20.     When the group neared the site, the gates on the road to the Grotto were locked.
13
     Blalock drove around the gates to access the Grotto parking lot.
14

15          21.     PADI standards require a formal diving orientation or briefing that allows divers to

16   plan the dive and dive the plan. PADI further advises against engaging in cave or cavem diving

^^   unless specifically trained to do so.
18
            22.     Neither Blalock nor McDoullet asked about Jones' diving experience; they did not
19
     inform Jones of the level of difficulty and experience needed to safely dive in the Grotto; and they
20
     did not inform or obtain Jones' consent as to the risks of harm, including the risks of harm arising

22   from Defendants' conduct, in participating in the dive
23          23.     PADI standards requires divers to adhere to a buddy system throughout every dive

24   A "buddy"assumes the responsibility for monitoring and assisting the other member ofthe"buddy
25
     team at all times during a dive
26

27

28
             Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 5 of 14



 1           24.    At the Grotto, Blalock and McDoullet decided not to buddy up with Jones and

^    Couto, but to have Blalock lead the dive and McDoullet trail, with Jones and Couto in between
     them.
4
             25.    At or about 9:00 a.m., the four divers entered the water at the Grotto, submerged
5
     and swam together through one ofthe underwater passages to outside the Grotto.
6

 y           26.    PADI recommends 100 feet as the optimal limit and 130 feet as the absolute limit
 8   for recreational diving.

9            27.    During the dive, the group descended to a maximum depth of 111 feet.
10
             28.    After approximately twenty-seven minutes into the dive, and when Jones and
11
     McDoullet were outside the Grotto in the Pacific Ocean, Jones signaled to McDoulett that he was
12
     running low on air. At that time, he was about 30 feet below the surface of the ocean.
13
             29.    McDoulett turned away from Jones and swam to Blalock, who was just inside the
14

\5   Grotto at that time and used hand signals to inform Blalock and Couto that Jones was low on air.
16            30.   Blalock used hand signals to point towards the Grotto entrance and continued to

^^   swim through the Grotto without checking on Jones.
18
              31.   McDoulett also began swimming towards the Grotto entrance without confirming
19
     that Jones was following him. After swimming a little bit, McDoulett turned back to look for Jones,
20
     but did not see Jones following him.Instead ofchecking on Jones, McDoulett swam to Blalock and
21

22 gestured that Jones was missing. Blalock gestured to McDoulett that he should turn back and search
23   for Jones.

24            32.   Blalock and Couto swam back into the Grotto through a passage without Jones.

              33.   McDoulett swam in the other direction towards the ocean to search for Jones.
26
              34.   After Blalock had surfaced with Couto within the Grotto, Blalock swam back
27
     through the passage to search for Jones.
28
             Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 6 of 14



 1           35.    Blalock and McDoulett did not find Jones.

^             36.   The U.S. Coast Guard, U.S. Navy, U.S. Air Force, and the CNMI Department of
3
     Public Safety searched for Jones for several days. The search was suspended on November 24,

     2018.


              37.   Jones was never found. A presumptive death certificate was issued March 22,2019

     with a date of death of November 18, 2019.

8             38.   Jones is survived by his wife of46 years, two children, five grandchildren, and his

9    mother.

^^                                    FIRST CAUSE OF ACTION
11
                                NEGLIGENCE- WRONGFUL DEATH
12
              39.   Plaintiff realleges and incorporates by reference as if fully set forth herein

     paragraphs 1 through 38.

15            40.   Defendants had a duty to exercise reasonable care in guiding Jones on November

16   18, 2018 in the Grotto and in the open ocean just outside the Grotto.

^^            41.   Defendants breached that duty by:
18
                    a.     Failing to fully inquire as to Jones' dive qualifications;
19
                    b.     Failing to inform Jones of the risks and dangers involved in the dive of the
20
     Grotto;
21

22                  c.     Failing to abide by the PADI safety standards during the dive;
23                  d.     Failing to abide by the regulations ofthe CNMI Safe Diving Act, 3 CMC §§

24   5601,5611

25
                           Failing to properly communicate with Jones during the dive;
26
                           Failing to keep Jones in sight during the dive; and
27

28
           Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 7 of 14



 1                  g.     Failing to keep Jones within their positive control at all times, both within
2
     the Grotto and in the open ocean just outside the Grotto.
3
            42.     As a proximate cause of defendants' negligent actions, Jones died.
4
            43.     Plaintiff, the wife of John Jones, has been damaged by Jones' wrongful death and is
5
     entitled to recover her pecuniary losses and other damages allowed by law, which exceed $75,000.
6

7                                    SECOND CAUSE OF ACTION

8                                       NEGLIGENCE OF PADI

9           44.     Plaintiff realleges and incorporates by reference as if fully set forth herein
10
     paragraphs 1 through 43.
11
            45.     Defendant PADI had a duty to exercise reasonable care in monitoring its members
12
     and partners to ensure that the members and partners using the PADI brand and PADI logos and
13
     certifications actually comply with PADI safety standards when those members and partners use

\5   the PADI brand and PADI logos and certifications, which are designed to serve as a marketing

16   device to give customers the assurance of competence and adherence to PADl's safety standards.

^^          46.     Defendant PADI breached that duty by failing to ensure and enforce the following
^^ safety standards:
19
                    a.     Safety standard of refraining from cave or cavern diving unless specifically
20
     trained to do so;
21

22                  b.     Safety standard of planning the dive beforehand and diving the plan,
23   including communications, procedures for reuniting in case of separation, and emergency

24   procedures;
25
                    c.     Safety standard of adhering to a buddy system during the dive;
26
                    d.     Safety standard of staying within depth limits for recreational divers;
27
                    e.     Safety standard of allowing a margin of safety during the dive.
28
             Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 8 of 14



 1            47.     As a proximate cause of defendant's negligent actions, Jones died.

^             48.     Plaintiff, the wife of John Jones, has been damaged by Defendant PADI's
       negligence in the wrongful death of Jones and is entitled to recover its pecuniary losses and other

       damages allowed by law, which exceed $75,000.

                                         THIRD CAUSE OF ACTION


                                      VICARIOUS LIABILITY OF PADI


8             49.     Plaintiff realleges and incorporates by reference as if fully set forth herein

9      paragraphs 1 through 48.
10
              50.     Defendant PADI offers a partner program, whereby instructors become a PADI
11
       Dive Center or Resort and may use the PADI brand and logo, offer PADI educational materials and
12
       courses to clients, use marketing campaigns and materials provided by PADI,and more.
13

              51.     Defendant PADI identified Defendant Axe Murderer as a "PADI 5 Star Center".
14

15            52.     Defendants acted as agents of Defendant PADI by promoting, offering, and

16     conducting dive courses and certifications through PADI.

              53.     Defendant PADI profited from and governed, controlled, and monitored, either
18
       directly or indirectly, the acts of Defendants as agents of Defendant PADI.
19
              54.     Defendants were acting as agents of Defendant PADI during the dive.
20
              55.     PADI claims and represents to divers relying upon the PADI certification for

22 competence and safe diving practices that it has a comprehensive monitoring system to insure all
23     of its certified instructors comply with its safety standards.

24            56.     PADI had a duty to comply with the representation made to the diving public to

       conduct a monitoring program of its instructors to insure that they complied with the safety
26
       standards established by PADI.
27 "
28
           Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 9 of 14



 1          57.    PADI intentionally failed to conduct a monitoring system to insure compliance by

^    its certified instructors with its safety standards and this failure resulted in Defendants Axe
 3
     Murderer, Blalock, Green Flash, and McDoutlett failing to comply with PADI's own safety
4
     standards.
5
            58.    These failures were the proximate cause of decedent's death.
6

 y          59.    Defendant PADI is vicariously liable for the negligent actions of Defendants that
 8   caused the death of Jones.

9           60.    Plaintiff, the wife of John Jones, has been damaged by the wrongful death of Jones
10
     and is entitled to recover her pecuniary losses and other damages allowed by law, which exceed
11
     $75,000.
12
                                    FOURTH CAUSE OF ACTION
13
                           BREACH OF CONSUMER PROTECTION ACT
14

j5          61.    Plaintiff realleges and incorporates by reference as if fully set forth herein

16   paragraphs 1 through 60.

            62.    CNMl Consumer Protection Act prohibits unfair competition, including the use of
18
     false or misleading statements to the public. See 4 CMC §§5101-5123.
19
            63.    Defendants have committed unfair and deceptive practices in violation ofthe CNMl
20
^^ Consumer Protection Act by making the following misrepresentations:
22                 a.      Defendants adhere to the safety standards set forth by PADI; and
23                  b.     PADI proactively monitors and confirms Defendants meet PADI's safety

24   standards.

            64.     John Jones relied on Defendants' PADI certification/association in choosing to dive
26
     with Defendants. John Jones rightfully expected that Defendants would adhere to and implement
27
     the PADI standards applicable to his dive in the Grotto.
28
          Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 10 of 14



 1         65.     Plaintiff, the wife of John Jones, has been damaged by Defendants' conduct and is

^ entitled to recover its pecuniary losses and other damages allowed by law, which exceed $75,000.
                                        PRAYER FOR RELIEF
4!
           WHEREFORE,Plaintiff prays for the following relief:
5
            1.     A monetary judgment for all damages arising from defendants' negligence.
6

 y         2.      An award of post-judgment interest as allowed by law
8          3.      An award of attorneys' fees and other costs and expenses as allowed by law

9          4.      Such other and further relief as this Court deems just and proper
10

12         DATED this 18*"^ day of February,2020.
12                                               LAW OFFICE OF WILLIAM M.FITZGERALD

13

14 II
                                                 By: William Mf
^^                                               Attorney for Plaintiff
16

17

18                                   DEMAND FOR JURY TRIAL

19          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury.
20

21          DATED this 18^*^ day of February, 2020.
22                                               LAW OFFICE OF WILLIAM M.FITZGERALD

23

24
                                                 By: William MfFitzgera^
25                                               Attorney for Plaintiff
26

27

28


                                                    10
Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 11 of 14




            EXHIBIT A
     Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 12 of 14



^Villiam M. Fitzgerald, Esq.                                       E-FILED
                                                                   CNMI SUPERIOR COURT
■ .AW OFFICES OF WILLIAM M. FITZGERALD                             E-filed: Jan 30 2020 01:49PM
                                                                   Clerk Review: N/A
    Fl. Macaranas Bldg., Garapan Beach Road                        Filing 10:64671648
P.O. Box 500909                                                    Case Number: 20-0016-CV
                                                                   N/A
Saipan, MP 96950
Tel: (670)234-7241
Fax: (670)234-7530
Email: llizeerald.la\v7/ email.com


Attorney for Petitioner Madelyn Ann Jones


                               IN THE SUPERIOR COURT
                                         FOR THE
              COMMONWEALTH OF THE NORTHERN MARIANA ISLANDS



 IN THE MATTER OF JOHN J. JONES.               CIVIL ACTION NO.
  deceased.

                                               [PROPOSED]

                                               ORDER       APPOINTING           PERSONAL
                                               REPRESENTATIVE




          PETITIONER'S exparte motion, having come before this Court, on the petition
of Madelyn Ann Jones, for her appointment as personal representative to prosecute a claim
for relief arising out of the death of her spouse, John J. Jones, and the Court, having
considered the underlying petition, and being of the opinion that a cause of action, does, in
fact, exists, and the Court having found that Petitioner Madelyn Ann Jones is fully qualified
to act as personal representative of the decedent, John J. Jones, to bring a cause of action
arising out of John J. Jones' death,
          IT IS HEREBY ORDERED that Madelyn Ann Jones be, and she hereby is,
appointed personal representative of the decedent, John J. Jones, for the prosecution of a
civil action arising out of his death.
     Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 13 of 14



1       SO ORDERED this      day of January, 2020.

2

3
                                            Judge ofthe Above Court
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                  Case 1:20-cv-00004 Document 1 Filed 02/18/20 Page 14 of 14



Thi? document constitutes a mline of the court and should be treated as such.

          Court: MP CNMI Superior Court

          Judge: Kenneth L Govendo

Case Number: 20-0016-CV

   Case Name: IN THE MATTER OF JOHN J. JONES, deceased.




/s/ Judge Govendo, Kenneth L
